Citation Nr: 1513335	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Godios, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the claims file. 

In April 2014, the Board remanded this case for further development.


FINDING OF FACT

The Veteran has likely been unable to secure or follow substantially gainful employment as a result of his service-connected low back disability throughout the claim period.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has been service connected for degenerative disc disease of the lumbosacral spine status post laminectomy (low back disability) since July 20, 2009, with a disability rating of 20 percent.  See February 2010 rating decision.  In a March 2015 rating decision, he was also granted service connection for peripheral neuropathy of the right lower extremity and laminectomy scar, rated 10 percent and 0 percent respectively.  His total combined rating for all three disabilities is 30 percent as of February 25, 2015.  This does not meet the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).  As such, the Board was precluded from assigning a TDIU rating on an extraschedular basis in the first instance and referred the claim to the Director of Compensation Services for extraschedular consideration.  38 C.F.R. § 4.16(b).

In an October 2014 decision, the Director of Compensation Services found no evidence showing that the Veteran was unemployed and unemployable due to his service connected lumbar spine disorder.  Instead, the Director found that the Veteran's unemployability was due to open heart surgery, chronic obstructive pulmonary disease, right shoulder impingement syndrome, intervertebral disc syndrome of the cervical spine, and coronary artery disease.  Thus, the Director of Compensation Services denied the Veteran's claim.

Since the Director of Compensation Services has already addressed the issue, the Board may now consider it without prejudice to the Veteran.

The issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran did not participate in gainful employment at any point during the claim period.  By contrast with gainful employment, marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16.  The record shows that the Veteran worked as a part-time cashier during this period.  In his lay statements and testimony, he reported working a few hours at a time, three days a week for a total of no more than 15 hours per week.  His 2014 W-2 form shows an income consistent with this and well below the poverty threshold.  As such, the Board finds that the Veteran's part-time employment during the pendency of this appeal is marginal and does not prohibit a finding of unemployability.

With regard to the question of whether the Veteran's service connected disabilities, most notably the Veteran's low back disability, render him unable to secure and follow a substantially gainful occupation, the record contains varied findings.  As noted above, the Director of Compensation Services has specifically found that the Veteran is not unemployable due to his service connected low back disability.  The March 2015 VA examiner found that the Veteran's low back disability impacted his ability to work in that he was limited to light sedentary work.  This disability was found to disturb his locomotion, interfere with sitting, and interfere with standing.  Prior to this claim, the Veteran had been found disabled due to his discogenic and degenerative disorders of the back.  He was receiving Social Security Disability Insurance (SSDI) benefits from the Social Security Administration (SSA).  See December 2003 SSA determination.  While probative, the award of SSDI does not guarantee entitlement to TDIU.  Finally, in an evaluation dated May 2012, Dr. V.R. found that the Veteran would not be able to maintain competitive, full-time, gainful employment due solely to his back disability.  Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected low back disability renders him unemployable.

As the evidence the evidence for and against TDIU is at least in relative equipoise, the Board resolves reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Veteran's claim for TDIU is granted.



ORDER

A total disability rating based on individual unemployability due to service-connected low back disability is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


